Title: To James Madison from Joseph Pitcairn, 1 September 1802
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 1 Septr. 1802
					
					With this I have the honor to inclose you the list of American Vessels which have arrived here from 1 January to the last of June, but you will observe that none came in here the first month of the Year.
					In a few days I shall make up the accounts of moneys paid distressed or sick saylors and send it to our Minister at Paris according to the directions of your Letter dated 1. Augt. 1802.
					My Successor Mr. Forbes being some time arrived I refer you to his Correspondence for the situation of trade &c.  With the greatest Respts. Sir Your most Ob Sert.
					
						Jos: Pitcairn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
